DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 8/12/2021. 
Claims 17-20, 22, 23, 26 and 28-40 are pending. 
This application claims priority to provisional application 62/148,366 filed 4/16/2015. 

Response to Amendments
Applicants’ amendment is sufficient to overcome the rejections under 35 USC 112, second and first paragraph from the previous action. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-20, 22, 23, 26 and 28-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by applicants’ amendment. 

In this case, the claims have been amended to recite EED or KRAB mediates “reversible silencing for a first group of the population of single cells and irreversible for a first group of the population of single cells and irreversible silencing for a second group of the population of single cells”.  However, the specification teaches that EED and KRAB form a hybrid model. This is described in two ways. First, EED and KRAB are silenced and then “a fraction of the silenced cells are fully reactivated within 2-3 weeks, whereas the remaining fraction of the silenced cells remained completely silenced for at least a month” (¶0087). This simply means that some of the cells in a population of cells move from silenced to active. It does not mean that some cells are silenced and some cells move from silenced to active actively. Second, the specification teaches, “the hybrid memory could be explained by a model (FIG. 4A) in which recruitment of a silencing CR causes cells to stochastically advance from the actively expressing state (A) to a reversibly silent state (R), and then to an irreversibly silent state (I) (¶0088).” In these cases, the same cell goes from reversible silent to active to reversible silent to irreversibly silent. Collectively, these say that the cells go from active to reversible silent to irreversibly silent. This is different from the same molecule causing cells in a population to of in EITHER of the directions at the same time. There is really no explanation to how the same molecule can cause two distinct actions in the same set of cells. 
whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a molecule requires a teaching in the specification. Claiming an activity without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived.  In this case, applicants claim an action that is not described in the specification.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 17-20, 22, 23, 26, 28-32, 37, 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naldini et al (US 20190032049).  This rejection is maintained for reasons of record but updated based upon applicants’ amendment. 
As claimed in claim 17, Naldini et al teach identifying KRAB or DNMT3B wherein either is fused to a DBD (see e.g. abstract and ¶0019). The complex is used to control silencing and reactivation. The complex is called an ATR (artificial transcriptional repressor) which is expressed in a cell and binds to a site proximal to a transcription initiation site in a target gene. This diagram shows that the cells are either permanently silenced (that the silencing is not all removed means some are irreversibly silenced) or reactivated. This means as shown that as instantly disclosed, some cells are silenced and then reactivated. 
    PNG
    media_image1.png
    431
    574
    media_image1.png
    Greyscale

Figure 1 shows that the DNA binding motif is 3’ of the promoter that is linked to a GFP protein. Binding occurs proximal to the 3’ end of the gene.  It is noted that claim 23 describes but does not limit claim 22 to an RNA. However, considering it as a required limitation, it is noted that all genes encode RNA. Meanwhile figure 1 appears to show an all or none effect. The rates seem to range from slow to fast (see figures i.e. 11). That KRAB would mediate fast silencing and partial commitment is a desired result that since the methods and components are the same would be assumed to be an inherent component of the method. 

Claims 17, 18, 20, 22, 23, 26, 28-32, 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haynes et al (JBC, 2011, pages 27176-27182). This rejection is maintained for reasons of record but updated based upon applicants’ amendment. 
Haynes et al teach EED fused to a DBD (see e.g. figure 2 and 3) which is introduced into a population of cells. Haynes teaches that EED is a silencing agent but also necessary for reactivation (page 27178, col 1 and col 2 respectively). This means that some cells are silenced and some reactivated (reversibly silenced). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Figure 2 shows that the DNA binding motif is 3’ of the promoter that is linked to a GFP protein. Binding occurs in the presence of inducer and is proximal to the promoter and leads to reactivation. It is noted that claim 23 describes but does not limit claim 22 to an RNA. However, considering it as a required limitation, it is noted that all genes encode RNA. Meanwhile figure 3B appears to show an all or none effect. The rates seem to range from slow to fast (see figures i.e. 11). That EED would mediate slow silencing and partial commitment is a desired result that since the methods and components are the same would be assumed to be an inherent component of the method. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 20, 22, 23, 26, 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Backs et al (US 20070142285 in view of Palmisano et al (PNAS, 2012, pages 2284-2293).This rejection is amended based upon applicants’ amendment. 
Backs et al teach tunable silencing of a target gene wherein HDAC4 is fused to a DBD (see e.g. figure 3) and introduced into a population of cells.
Backs does not teach that this construct is mediating silencing and reactivation. However, the HDAC4 molecule Palmisano et al teach that HDAC4mediates silencing but also reactivation (hence reversible silencing). 
 Together, these findings are consistent with a major role of HDAC4 in the reactivation process of epigenetically silenced transgenes triggered by amino acid starvation

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made that the fusion construct of Backs et al would have mediated reversible silencing as taught by Palmisano et al. Such a modification would have resulted in a method encompassed by claim 17. As noted above: 1) Backs et al teach construction of a fusion comprising a DNA binding domain that binds to a genetic region to regulate thereof and 2) Palmisano et al teach the function of Backs on genomic regulation is to reversibly silence genes. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that use of the construct of Backs would lead to reversible silencing of genomic genes based upon the teachings of Palmisano et al. 
Binding occurs proximal to the promoter and leads to reactivation. Induction is the result of a kinase inducer.  Figure 3 shows that the DNA binding motif is 3’ of the promoter that is linked to a GFP protein. It is noted that claim 23 describes but does not limit claim 22 to an RNA. However, considering it as a required limitation, it is noted that all genes encode RNA. Meanwhile figure 3B appears to show an all or none effect. The rates seem to range from slow to fast (see figures i.e. 11). That EED would mediate silencing and reverting is a desired result that since the methods and components are the same would be assumed to be an inherent component of the method. 
Response to Arguments
Applicant's argue that Naldini et al fail to teach “identifying a desired silencing and reactivation characteristic of the target gene in the population of single cells and selecting KRAB based on reversible silencing for a first group and irreversible silencing for a second. Specifically, applicants suggest that there is missing selecting among various CR based on their characteristic. That Naldini et al does not provide a selection step from amongst a number of CR proteins in the article neglects that the use of this protein means that it was selected from all CR comprising HDAC4, KRAB, EED and DNMT3B. This protein based on its activity in the article is that tet:K ends with cells that are activated and cells that are silenced. This means some cells are activated and some are silenced. 

    PNG
    media_image1.png
    431
    574
    media_image1.png
    Greyscale


[0403] Flow cytometry analyses of the cells grown in liquid culture showed that treatment with the tetR:K resulted in a transient wave of eGFP repression that was then maintained in up to 20% of the treated cells until the end of the experiment (FIG. 11B; data are represented as mean±SEM, n=3).

	Regarding Backs, applicants’ arguments are persuasive. As the claims no longer read on the amended claims, new art has been provided. This art demonstrates that the construct of Backs et al would be expected to function genomically to reversibly silence genomic expression.
Applicant's argue that Haynes et al fail to teach “identifying a desired silencing and reactivation characteristic of the target gene in the population of single cells and selecting EED based on reversible silencing for a first group and irreversible silencing for a second. Specifically, applicants suggest that there is missing selecting among various CR based on their characteristic. That Haynes et al does not provide a selection step from amongst a number of CR proteins in the article neglects that the use of this protein means that it was selected from all CR comprising HDAC4, KRAB, EED and DNMT3B. This protein based on its activity in the article  wherein the effect is cells that are activated and cells that are silenced. This means some cells are activated and some are silenced. 
 
    PNG
    media_image4.png
    242
    592
    media_image4.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633